Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          APPLICANT’S ELECTION
Applicants’ election of Group I (Claims 1-13, 17 and 39; drawn to a method for modulating T-cell activity) in the reply filed on 30 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 18-19, 23, 30 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

CLAIMS UNDER EXAMINATION
Claims 1-13, 17-19, 23, 30 and 38-39 are pending. Claims 1-13, 17 and 39 have been examined on their merits.

      PRIORITY
Provisional Application 62/432202, filed on 09 December 2016, is acknowledged.

                           Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 17 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites, “wherein said effector cytokines, transcription factors and regulators of cellular proliferation…”. There is a lack of antecedent basis for said cytokines, transcription factors and regulators of cellular proliferation. It is unclear what molecules the claim is referring to. Appropriate correction is required.

Claim 5 recites “wherein the methylation of at least one CpG site within said locus is decreased”. There is a lack of antecedent basis for “said locus” (hence, singular) in claim 2. It is unclear what locus the Applicant is referring to. Appropriate correction is required. For the purposes of examination, any genomic site is interpreted to read on claim 5. Claims 6-8 and 39 are included in this rejection because they depend on claim 5.

Claim 17 has been amended to depend from claim 14. Claim 14 has been cancelled. The metes and bounds of claim 17 are unclear. Appropriate correction is required. For the purposes of examination, claim 17 is interpreted to depend from claim 1. Claim 1 is not directed to a method of treatment and does not recite a subject being treated. Therefore the metes and bounds of administering as recited in claim 17 is unclear. It is unclear if the Applicant means a CD8 T cell is contacted with an ICB therapeutic, or if the claim means something different. Appropriate correction is required.

Claim 39 recites “said DNA methyltransferase is Dnmt3a”. There is a lack of antecedent basis for a DNA methyltransferase in claim 5, from which the claim depends. It is unclear what DNA methyltransferase the claim is referring to. Appropriate correction sis required. For the purposes of examination, any DNA methyltransferase is interpreted to read on claim 39.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappell et al. (DNA Methylation by DNA Methyltransferase 1 Is Critical for Effector CD8 T Cell Expansion. J Immunol 2006; 176:4562-4572).

Chappell et al. teach the following (page 4562, left column):
CD8+ T cell differentiation during both thymic development and Ag-specific immune responses is mediated through a series of sequential cell fate decisions that include at each stage of differentiation increases in cell type-specific gene expression and concomitant silencing of genes no longer required for cellular identity. DNA methylation of CpG dinucleotides is a key component of transcriptional silencing and plays a critical role during both development and cellular differentiation.

In mammals, DNA methyltransferase 1  is responsible for replicating the pattern of CpG methylation from the parental DNA strand to the daughter strand during DNA synthesis, thereby maintaining DNA methylation during cell replication. DNA methylation mediates its effects directly by blocking access of key transcription factors to their DNA binding sites, or indirectly via epigenetic control of their access to DNA through alterations in chromatin structure.

On page 4562, right column second paragraph, the art teaches the following:
Therefore, using cre-mediated conditional ablation of Dnmt1 at the time of mature CD8+ T cell activation, we investigated the requirement of maintaining DNA methylation patterns for proper effector and memory CD8+ T cell differentiation during a live viral infection with lymphocytic choriomeningitis virus (LCMV). We found that following viral infection, expansion of Ag-specific CD8+ T cells was severely impaired in the absence of Dnmt1. Despite this, the generation of memory CD8+ T cells was disproportionately high, suggesting a preferential development of memory CD8+ T cells. Our data suggest that ablation of Dnmt1 and subsequent DNA methylation affect the finite proliferative potential of Ag-specific CD8+ T cells with moderate effects on their differentiation to effector and memory CD8+ T cells.

In Figure 4, Chappell et al. disclose decreased methylation of H19 5’ UTR in Dnmt1 effector CD8+ T cells. The art teaches this is used as a surrogate marker for genomic methylation (see page 4565, right column, last paragraph).

The Instant Specification discloses the following ([0020]);
In specific embodiments, the expression of a gene responsible for methylation of DNA can be reduced or eliminated in order to decrease the methylation status of an individual genomic locus or the methylation profile of a group of loci or entire genome. For example, the expression of a DNA methyltransferase can be reduced or eliminated by any means known in the art. DNA methyltransferases (DNA MTase) catalyze the transfer of a methyl group to DNA using S-adenosyl methionine as the methyl donor. De novo methyltransferases recognize something in the DNA that allows them to newly methylate cytosines. These are expressed mainly in early embryo development and they set up the pattern of methylation. Maintenance methyltransferases add methylation to DNA when one strand is already methylated. These MTases work throughout the life of the organism to maintain the methylation pattern that had been established by the de novo methyltransferases. Specific DNA methyltransferases include, but are not limited to, DNMT1, TRDMT1, and DNMT3. In particular embodiments, the expression of DNMT1 is reduced or eliminated in order to decrease the methylation status of an individual genomic locus or the methylation profile of a group of loci or entire genome.

As set forth above, reduction or elimination of DNMT1 decreases the methylation status of an individual genomic locus or the methylation profile of a group of loci or entire genome. Because Chappell ablates expression of the DNMT1 gene, the methylation profile has been modulated as claimed. 

The following is noted from the MPEP regarding inherency:
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1 is anticipated (claim 1).

Claim 2 is interpreted to mean methylation of the loci of the recited molecules is altered by modulating the methylation profile of a CD8 T cell as recited in claim 1. Because Chappell modulates the methylation profile of the genome of a CD8 T cell, methylation of the loci of the molecules recited in claim 2 must be altered. Therefore claim 2 is included in this rejection (claim 2). 

Claim 3 is interpreted to mean methylation of a loci of the recited molecules is decreased by modulating the methylation profile of a CD8 T cell. As set forth above, Chappell ablates DNMT1 expression to reduce methylation. Because Chappell modulated the methylation profile of the genome of a CD8 T cell, methylation of the loci of the molecules recited in claim 3 must be decreased. Therefore claim 3 is included in this rejection (claim 3).

Because Chappell modulates the methylation profile of the genome of a CD8 T cell, methylation of the loci of the molecules recited in claim 4 must be altered. Therefore claim 4 is included in this rejection (claim 4). 

Chappell teaches CpG methylation is decreased (see page 4565, right column, last paragraph lines). Because Chappell modulates the methylation profile of the genome of a CD8T cell, methylation of at least one CpG site with said locus must be decreased as claimed. Therefore claim 5 is included in this rejection (claim 5). 

Chappell analyzed CpG site methylation of a promoter region (see page 4565, right column, last paragraph lines). Therefore claim 6 is included in this rejection (claim 6). 

Chappell analyzes IFN-γ (hence, a cytokine) in cells with decreased methylation of H19 5’ UTR in Dnmt1 effector CD8+ T cells. Therefore claims 7-8 are included in this rejection (claims 7-8).

As set forth above, Chappell teaches cre-mediated conditional ablation of Dnmt1 (DNA methyltransferase 1). Therefore the activity of at least 1 DNA methyltransferase has been decreased. Therefore claim 10 is included in this rejection (claim 10).

Chappell investigates DNA methyltransferase 1 . Therefore claim 39 is included in this rejection (claim 39).

Therefore Applicant’s invention is anticipated as claimed.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubig et al. (5-Azacytidine Promotes an Inhibitory T-Cell Phenotype and Impairs Immune Mediated Antileukemic Activity. Mediators of Inflammation Volume 2014 pages 1-12).

Stubig et al. teach the following (Abstract):

Demethylating agent, 5-Azacytidine (5-Aza), has been shown to be active in treatment of myeloid malignancies. 5-Aza enhances anticancer immunity, by increasing expression of tumor-associated antigens. However, the impact of 5-Aza immune responses remains poorly understood. Here, T-cell mediated tumor immunity effects of 5-Aza, are investigated in vitro and in vivo.

Therefore Stubig teaches contacting T cells with a demethylating agent in vitro and in vivo. In Figure 1, Stubig discloses:
T-cells were isolated from buffy coats and cultured for one week in presence of IL-2. 12 h before 5-Aza treatment cells were seeded in fresh medium. T cells were treated with 5 𝜇M or 20𝜇M 5-Aza or left untreated as control. 

The Figure discloses CD8+ T cells are treated.

Examiner notes the Instant Specification discloses the following ([0019]):

The methylation status of an individual genomic locus or the methylation profile of a group of loci or entire genome can be decreased by contacting the CD8 T cell with a demethylation agent or by any other means of one of skill in the art. Demethylation agents are compounds that can reduce or eliminate DNA methylation. For example, demethylation agents include but are not limited to cytidine analogs such as azacitidine and decitabine which bind DNA methyltransferases. Procaine is a DNA-demethylating agent with growth-inhibitory effects in human cancer cells. Any known demethylation agent can be used in the methods and compositions disclosed herein.

Because CD8 T cells are treated with the demethylating agent azacytidine, and the Instant Specification discloses the methylation status of an individual genomic locus or the methylation profile of a group of loci or entire genome can be decreased by contacting the CD8 T cell with a demethylation agent, claim 1 is anticipated (claim 1). 

Because claim 1 is anticipated, methylation of the molecules recited in claim 2 must be altered. Therefore claim 2 is included in this rejection (claim 2). 

As set forth above, Stubig teaches a demethylating agent. Because claim 1 is anticipated, methylation of the molecules recited in claim 3 must be decreased. Therefore claim 3 is included in this rejection (claim 3). 

As set forth above, is interpreted to modulate the genome of a CD8 T cell. Because modulation of the genome is methylated as recited in claim 1, it follows that methylation od the loci of the effector molecules recited in claim 4 would be decreased. Therefore claim 4 is included in this rejection as claimed (claim 4). As set forth above, Stubig teaches demethylation of CD8 T cells. Because claim 2 is anticipated, the methylation of at least one CpG side within said locus is decreased. Therefore claim 5 is included in this rejection (claim 5). Claims 6-8 are included in this rejection because they depend on claim 5 (claims 6-8). Stubig contacts said T cells with a demethylation agent. Therefore claim 9 is included in this rejection (claim 9). Stubig contacts cells with azacytidine in vitro (supra). Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   
    nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. (Histone deacetylase (hdac) inhibitor up-regulates car expression and targeted antigen intensity, increasing antitumor efficacy. US 2015/0023937 22 January 2015). 

Valdes et al. teach methods and compositions utilizing one or more agents that upregulate expression of a therapeutic protein, e.g., a chimeric antigen receptor (CAR), in an immune cell, e.g., T lymphocyte, such that the cell maintains efficacy as a therapeutic even when target antigen expression is reduced by selective pressure ([0005]). In particular embodiments, the population of immune cells is contacted with one or more agents to upregulate expression of the therapeutic protein when the cells are in vitro, ex vivo, and/or in vivo ([0007]). In specific embodiments of any of the embodiments herein, the agent comprises one or more of an epigenetic modifier and/or a mitogen. In particular embodiments, the epigenetic modifier is a histone deacetylase (HDAC) inhibitor, DNA methyltransferase (DNMT) inhibitor, or combination thereof ([0009]). Specific DNMT inhibitors may be selected from the group consisting of 5-azacitidine, decitabine, Zebularine, SGI-110, SGI-1036, RG108, caffeic acid purum, chlorogenic acid, epigallocatechingaliate, procainamide hydrochloride, MG98, and a combination thereof ([0010]).

In embodiments, the immune cells are T cells (including CD4+ T cells, CD8+ T cells, or Treg cells), NK cells, dendritic cells, or a mixture of any thereof ([0011]).

In some cases, contacting of the immune cells and the mitogen, HDAC inhibitor, and/or DNMT inhibitor is performed in vitro and the contacting may occur in cell culture. In some embodiments, the contacting is performed in a pharmaceutical composition comprising the immune cells and the HDAC inhibitor and/or the DNMT inhibitor. In particular aspects, the contacting is performed in vivo, and the immune cells are T cells in an individual ([0012]).

In particular aspects, immune cells and the mitogen, HDAC inhibitor or the DNMT inhibitor are administered to an individual separately, such as in separate pharmaceutical formulations. In certain cases, the mitogen, HDAC inhibitor and/or DNMT inhibitor, and the immune cells are administered to the individual in the same pharmaceutical formulation. The mitogen, HDAC inhibitor and/or the DNMT inhibitor, and the immune cells, may be administered to the individual at substantially the same time or at different times ([0013]).

While the prior art disclose a CD8 T cell can be contacted with an agent that modulates its methylation profile, the art does not do so with sufficient specificity to anticipate claim 1.

It would have been obvious to contact a CD8 T cell with a DNMT inhibitor in the disclosed method. One would have been motivated to do so since Valdes teaches the use of CD8 T cells as immune cells in the disclosed method  and suggests contacting immune cells with a DNMT inhibitor. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable.
One would have had a reasonable expectation of success since Valdes teaches said cells can be contacted with a DNMT inhibitor. Examiner notes the Instant Specification discloses the following ([0019]):

The methylation status of an individual genomic locus or the methylation profile of a group of loci or entire genome can be decreased by contacting the CD8 T cell with a demethylation agent or by any other means of one of skill in the art. Demethylation agents are compounds that can reduce or eliminate DNA methylation. For example, demethylation agents include but are not limited to cytidine analogs such as azacitidine and decitabine which bind DNA methyltransferases. Procaine is a DNA-demethylating agent with growth-inhibitory effects in human cancer cells. Any known demethylation agent can be used in the methods and compositions disclosed herein.

Because Valdes teaches the same agents, it follows that the methylation profile of the genome is decreased by contacting CD8 T cells with one of the disclosed demethylation agents. Therefore claim 1 is rendered obvious (claim 1). As set forth above, the Instant Specification discloses the methylation states of the entire genome, an individual genomic locus or a group of loci is affected by contact with demethylation agents. Therefore one would expect the loci of the molecules recited in claims 2-8 to be altered as claimed. Therefore claims 2-8 are included in this rejection (claims 2-8). Contact with a demethylation agent is rendered obvious on the grounds set forth in the rejection of claim 1. Therefore claim 9 is included in this rejection (claim 9). As set forth above, Valdes uses a DNA methyltransferase inhibitor. Therefore claim 10 is included in this rejection (claim 10). As set forth above, the art teaches in some cases, contacting of the immune cells and the DNMT inhibitor is performed in vitro and the contacting may occur in cell culture. Therefore claim 11 is included in this rejection (claim 11).

In certain cases, the mitogen, HDAC inhibitor and/or DNMT inhibitor, and the immune cells are administered to the individual in the same pharmaceutical formulation. Therefore the art teaches administration to an individual. Therefore claim 12 is included in this rejection (claim 12).

The art teaches chimeric antigen receptor (CAR) in a T cell (supra). Therefore claim 13 is included in this rejection (claim 13).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653